Citation Nr: 1403660	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently rated 20 percent.  

2.  Entitlement to an effective date prior to April 20, 2011, for the assignment of a 10 percent rating for chloracne.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2012.  

The issue of entitlement to an increased rating for a lumbar spine disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Entitlement to a 10 percent rating for chloracne was shown by the evidence no earlier than February 12, 2008.  


CONCLUSION OF LAW

An effective date of February 12, 2008, but not earlier, for the assignment of a 10 percent rating for chloracne is warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.119 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2004 and March 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran claims entitlement to an effective date prior to April 20, 2011, for the assignment of a 10 percent rating for chloracne.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

For claims for increased disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if a claim is received by VA within one year after that date.  Otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013); Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. App. 511 (1997). 

Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2013).  

The Veteran submitted a claim for service connection for chloracne in October 2004.  The claim was initially denied by the RO in a March 2005 rating decision.  The Veteran appealed the denial of service connection for chloracne.  In a July 2010 decision, the Board granted service connection for chloracne.  In an August 2010 rating decision, the RO implemented the Board's grant of service connection for chloracne and assigned a 0 percent rating.  The Veteran appealed the rating assigned.  In a supplemental statement of the case dated in May 2011, the RO assigned a 10 percent rating for chloracne effective April 20, 2011, the date the medical evidence of record showed that the Veteran met the criteria for an increased rating.  

The relevant medical evidence of record consists of VA skin examinations dated in January 2005, February 2005, and October 2010 and statements from J. Symonds, D.O., dated in February 2008, April 2011, and May 2011.  The Veteran and his spouse also provided testimony at a videoconference hearing in May 2012.  

Chloracne is assigned a 0 percent rating for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent disability rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  The regulations also permit chloracne to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) depending upon the predominant disability.  38 C.F.R. § 4.119, Diagnostic Code 7829 (2013).  

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin.  Specifically, the amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, the amendments apply to applications for benefits received by VA on or after October 23, 2008.  The Board recognizes that those regulations appear to provide for consideration of the new regulations upon request by the Veteran.  However, in this case, no such request has been made.  Furthermore, the Board notes that, even in the event such requests are made, the regulations specifically prohibit application of the amended regulations prior to October 23, 2008.

Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7801 provided the rating criteria for scars, other than head, face, or neck, that are deep or that cause limited motion.  A 10 percent rating is assigned for scars encompassing an area or areas exceeding 6 square inches (39 square centimeters).  A 20 percent rating is assigned for scars encompassing an area or areas exceeding 12 square inches (77 square centimeters).  A 30 percent rating is assigned for scars encompassing an area or areas exceeding 72 square inches (465 square centimeters).  A 40 percent rating is assigned for scars encompassing an area or areas exceeding 144 square inches (929 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2007).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2007).

Diagnostic Code 7802 provided the rating criteria for scars, other than head, face, or neck, that are superficial and that do not cause limited motion.  A 10 percent rating is assigned for scars encompassing an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1) (2007).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2007).

Under Diagnostic Code 7803, a 10 percent rating is assigned for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) (2007).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2) (2007).

Under Diagnostic Code 7804, a 10 percent rating is assigned for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2007).

Under Diagnostic Code 7805, other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

The RO indicated that the first evidence of record indicating that the Veteran's chloracne warranted a 10 percent rating is an April 20, 2011, statement from Dr. Symonds.  At that time, Dr. Symonds reported that the Veteran's acne resulted in significant skin damage to a fairly wide area of the body to include a majority of the back, a large area on both shoulders and upper arms, and a significant portion of the chest, neck and face, especially the jaw line on both sides of the face.  Dr. Symonds concluded that the body surface affected was 25 to 30 percent and consisted of pigment changes, deep pitting scars, some recurrent comedones, and occasional pustules.  

Prior to the April 2011 statement from Dr. Symonds, the VA examination report dated in January 2005 shows that the Veteran was noted to have multiple pitted areas overlying the sternal vicinity in between both nipples with a few blackheads appreciated.  Overlying the anterior chest, lower neck area, and bilateral shoulders were multiple superficial hypopigmented areas which were slightly raised with no induration and no pustules, papules, or comedones.  On the back there was diffuse involvement starting at the lateral aspect of the neck to involve the scapula down to the upper lumbar region, multiple pitted scars, and a few blackheads in the upper back region.  There were no inflamed nodules or pus filled cysts.  

A February 2005 VA examiner indicated that the Veteran had typical acne vulgaris lesions about the upper back along the midline and around the anterior neck and both upper shoulders.  He was noted to have pitting and scarring over the mid to upper back along the midline.  He was also noted to have changes consistent with chloracne noted over and around the extreme lower neck and over the upper chest anteriorly and over the shoulders.  None of the areas were noted to be exposed and there was no scarring alopecia, no alopecia areata, and no hyperhydrosis.  Consequently, neither of those examinations includes objective evidence to warrant a compensable rating.  

In the February 2008 letter, Dr. Symonds indicated that the Veteran had acne that had been present for quite some time and was quite severe in nature.  He indicated that the Veteran had some active comedones which were acutely infected or inflamed.  

Although Dr. Symonds did not provide a specific finding with regard to the percent of body affected by the infected and inflamed comedones, the Board will resolve reasonable doubt in favor of the and assign a 10 percent rating effective February 12, 2008, the date the letter from Dr. Symonds was received by VA.  The Board notes that a rating higher than 10 percent is not warranted because Dr. Symonds indicated that the Veteran had "some active comedones which were acutely infected or inflamed."  The Board concludes that this statement is not tantamount to a finding that the Veteran's chloracne affected more than 40 percent of the face and neck.  Moreover, while Dr. Symonds indicated that the Veteran's acne had been present for "quite some time," because that statement comes from a private physician, it is not factually ascertainable that the Veteran met the rating criteria for a compensable rating prior to the date that Dr. Symonds letter was received by VA in February 2008.  Additionally, while Dr. Symonds indicated in his May 2011 letter that that Veteran's chloracne had been present since at least October 2004 when he filed his claim, the medical evidence of record does not support the award of a 10 percent rating prior to February 12, 2008, when Dr. Symonds included a brief statement regarding the physical findings with regard to the Veteran's chloracne.  The VA examinations dated in 2005 do not include objective findings to support a compensable rating as they do not show that 40 percent of the face and neck was affected or that there was deep acne on other than the face or the neck with deep inflamed nodules and pus-filled cysts.  Finally, while the Veteran and his spouse testified that the Veteran's chloracne was more severe than what was reported at the times of the VA examinations in 2005, the objective medical evidence does not support a compensable rating prior to the February 2008 statement from Dr. Symonds.  While they are competent to report what comes to them through their senses, the evidence from a medical professional that characterizes the cysts in medical terms is found to be more persuasive.

The Board finds that the Veteran's chloracne is most appropriately rated under Diagnostic Code 7829 rather than the Diagnostic Codes pertaining to scars, Diagnostic Codes 7800 through 7805 because the main manifestation is the active chloracne.  However, the evidence does not show that prior to February 12, 2008, the chloracne resulted in deep scars encompassing an area or areas exceeding 6 square inches (39 square centimeters), scars encompassing an area or areas of 144 square inches (929 square centimeters) or greater, superficial unstable scars, superficial scars that were painful on examination, or limitation of function of any affected part.  38 C.F.R. § 4.118, Diagnostic Code 7801-7805 (2007).

The Board finds that the evidence warrants the assignment of a 10 percent rating for chloracne no earlier than February 12, 2008.  However, the preponderance of the evidence is against the assignment of a 10 percent rating for chloracne prior to February 12, 2008.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date of February 12, 2008, but not earlier, for the assignment of a 10 percent rating for chloracne is warranted.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim for an increased rating for a lumbar spine disability can be reached.  

At the time of the May 2012 hearing, the Veteran testified that the examiner at the May 2010 VA examination did not use a goniometer to measure the ranges of motion of his lumbar spine.  The Veteran and his representative indicated that the examination was therefore inadequate.  

The Veteran was last provided a VA examination of his lumbar spine disability in May 2010, more than three years ago.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last VA examination is stale.  The Veteran's service-connected disability may have worsened since the date of the last examination.  Moreover, the Veteran indicated that the examination was inadequate.  In order to properly adjudicate the increased rating claim, another examination should be scheduled.

Additionally, VA outpatient treatment reports dated through August 2012 are associated with the claims.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment reports dated after August 2012.  If the Veteran identifies any other relevant medical records, those records should also be obtained.

2.  After obtaining the above records, schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine disability.  The examiner must review the claims file and note that review in the report.  The examiner should specifically address the following:

a)  Provide complete ranges of motion of the lumbar spine, expressed in degrees, as measured using a goniometer.

b)  Indicate whether there is any additional loss of range of motion during flare-ups or due to incoordination, fatigability, painful motion, or weakened motion.

c)  Describe any neurological impairment resulting from the service-connected lumbar spine disability.  State what nerve is affected and the severity of any symptoms.

d)  Indicate whether intervertebral disc disease is present and if so, state the length of time during the past twelve months that the Veteran has had incapacitating episodes due to his service-connected lumbar spine disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

e)  State what impact, if any, the Veteran's lumbar spine disability has on his activities of daily living, including his ability to obtain and maintain employment.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


